TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00523-CV


Texas Workforce Commission; Diane D. Rath, in her capacity as Chairman of the Texas
Workforce Commission; Commissioner Terrence P. O'Mahoney; Commissioner Ron
Lehman; Executive Director Cassie Carlson Reed, Appellants

v.


Center for Public Policy Priorities, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. GN303148, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellants filed a motion to dismiss this appeal because the parties have entered into
an "Agreed Final Order Granting Dismissal" of their claims in the trial court, thus mooting this
appeal.  Accordingly, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellants' Motion

Filed:   January 29, 2004